Wright, J.,
concurring in part and dissenting in part. Under the syllabus law announced by the majority, an independent contractor who creates a dangerous yet open and obvious condition on real property is never relieved of a duty to warn licensees of the condition, even when the condition arises under or is incidental to work specified in a contract between the landowner and the independent contractor, and even if the landowner would be immune from liability had he, rather than the independent contractor, created the dangerous condition. The majority’s formulation unnecessarily retreats, without much justification, from the widely accepted rule of law that those acting on behalf of an owner or occupier are entitled to the immunities possessed by such owner or occupier. See, e.g., 2 Restatement of the Law 2d, Torts (1965) 287, Section 3833; Dishington v. A. W. Kuettel & Sons, Inc. (1959), 255 Minn. 325, 96 N.W.2d 684; Ireland v. Complete Mach. & Equip. Co. (1940), 174 Misc. 91, 21 N.Y.S.2d 430.
Under the law set forth by the majority, an independent contractor who digs a foundation for a house — a deliberately constructed condition of the land that under most circumstances would certainly constitute an open and obvious hazard — will henceforth not be immune from suit by those who, by license or trespass, come upon the land and are injured by falling into that hazard. To impose the risk of liability upon a contractor who is acting upon the wishes of *648the landowner and within the expected scope of his employment, while relieving the owner of such liability, seems most unfair.4
A better (and fairer) approach can be found by reference to this court’s decision in Mudrich v. Standard Oil Co. (1950), 153 Ohio St. 31, 41 O.O. 117, 90 N.E.2d 859. In that case, the court declined to bestow the landowner’s immunity upon a business visitor who exceeded the scope of his “business-guest activities” by negligently performing the task for which he was invited upon the land. Id. at 35-36, 41 O.O. at 119, 90 N.E.2d at 862. As reflected in paragraph one of the syllabus of that case, “[a] business visitor upon premises is not by such status relieved of liability for his acts of negligence which are outside and beyond the scope of the business purposes for which he is on the premises.”
To treat an independent contractor in the same manner as a business invitee would not be as corrosive a change in the law as that propounded by the majority. Indeed, under Section 383 of the Restatement of Torts, in order for an independent contractor to be cloaked with the immunity of the landowner, the work performed must be “on behalf of” the landowner. Thus, unless the hazard created by the contractor is reasonably contemplated by the landowner as arising under or incidental to the contract between them, the hazard is not created “on behalf of” the landowner, and the landowner’s immunity would not extend to the contractor.
By this analysis, the independent contractor who creates an open and obvious hazard that is not within the scope of the contract with the landowner would have no special status with respect to his duty to others entering the land as trespassers or mere licensees. Under Section 386 of the Restatement of Torts, a person who is not acting on behalf of a possessor of land, and who creates or maintains an artificial condition on the land that he should recog*649nize as involving an unreasonable risk of physical harm to others, is subject to liability for the physical harm caused to them, even if those harmed are mere trespassers or licensees. Thus, if Bentley were found to have acted outside the scope of its employment with CSX in creating a dangerous condition on the land, I believe that Bentley would have a duty to either correct the condition or warn others of its existence, even if the condition is open and obvious.5
As reflected in the majority opinion, a question exists as to whether Bentley created the hole in the bridge and, if so, whether allowing the hazard to remain uncorrected was contemplated by CSX as incidental to its contract with Bentley. Accordingly, I concur with the majority’s conclusion that summary judgment was not appropriate and that there are material issues of fact that need to be resolved by a finder of fact. Although I disagree as to which issues of fact need to be resolved, I agree that the case should be remanded for trial.
Moyer, C.J., and Holmes, J., concur in the foregoing opinion.

. Conveniently, but most understandably, the majority ignores the rule of law recited in 2 Restatement of the Law 2d, Torts (1965), Section 383, and followed by several other jurisdictions. That section reads as follows:
“One who does an act or carries on an activity upon land on behalf of the possessor is subject to the same liability, and enjoys the same freedom from liability, for physical harm caused thereby to others upon and outside of the land as though he were the possessor of the land.”


. It has been suggested that the “open and obvious” doctrine no longer has a place in our jurisprudence as a result of the adoption, by statute, of comparative negligence principles. Indeed, some jurisdictions have eliminated the doctrine as an absolute bar, reasoning that it is inconsistent with the concept of comparative negligence. See, e.g., Parker v. Highland Park, Inc. (Tex.1978), 565 S.W.2d 512; Woolston v. Wells (1984), 297 Ore. 548, 687 P.2d 144; O’Donnell v. Casper (Wyo.1985), 696 P.2d 1278; Cox v. J.C. Penney Co., Inc. (Mo.1987), 741 S.W.2d 28; Harrison v. Taylor (1989), 115 Idaho 588, 768 P.2d 1321; Riddle v. McLouth Steel Products Corp. (1990), 182 Mich.App. 259, 451 N.W.2d 590. Other jurisdictions, however, have retained the doctrine as an absolute bar, reasoning that it is not incompatible with comparative negligence. These jurisdictions have concluded that because defendant’s complete lack of duty in such cases means that he was not negligent at all, there is no negligence to “compare” with that of the plaintiff. See, e.g., Ward v. K Mart Corp. (1990), 136 Ill.2d 132, 554 N.E.2d 223. Although I remain unconvinced that the doctrine has outlived its usefulness in our jurisdiction, I nevertheless would prefer a wholesale repudiation of the doctrine to the piecemeal eradication the majority has initiated today.


. One important policy reason for rejecting immunity for a contractor who acts outside the scope of his contract is to protect the landowner, his invitees and licensees from the creation of conditions that, while arguably open and obvious, are nevertheless dangerous and are unknown to the landowner. It is only through knowledge that a dangerous condition exists that a landowner can assess the risk of the hazard and determine whether, even in an absence of a duty to act, the hazard should be eliminated or a warning of the hazard should be given.
When a contractor acts outside the expectations of the landowner and creates or maintains a hazard without the landowner’s knowledge, the landowner cannot be expected to inspect the premises for hazards that are, with reference to the scope of the contractor’s work, unexpected. In order to promote the repair of or warning about such “unexpected” hazards, however, it is entirely appropriate to impose upon the contractor the duty to mitigate the potential danger of the hazard by repair or through the placement of warnings or barricades. Although the majority’s approach is consistent with this goal, it reaches too far to include those contractors who are acting on the landowner’s behalf and those hazards that are well within the expectations of the landowner.